PER CURIAM.
Appellant seeks a determination by this court that the trial judge erred in limiting the issue to damages upon trial after default, and in not ruling that the successful defense of another defendant in a prior trial inured to its benefit. The record before this court, however, is devoid of any attempt by defendant-appellant either to seek a trial on the question of liability or to have the trial court rule that the successful defense by defendant Fan & Bill’s, Inc. required judgment in its favor in the later trial. Therefore, the judgment appealed is affirmed upon the basis of the rule stated in Greene v. Hoiriis, Fla.App. 1958, 103 So.2d 226; Robinson v. Foland, Fla.App. 1960, 124 So.2d 512.
Affirmed.